                                                                           Case 2:18-ap-01233-NB            Doc 37 Filed 11/15/19 Entered 11/15/19 09:25:05              Desc
                                                                                                             Main Document Page 1 of 2


                                                                       1      James K.T. Hunter (CA Bar No. 73369)
                                                                              PACHULSKI STANG ZIEHL & JONES LLP
                                                                       2      10100 Santa Monica Blvd., 13th Floor
                                                                              Los Angeles, California 90067                                    FILED & ENTERED
                                                                       3      Telephone: 310/277-6910
                                                                              Facsimile: 310/201-0760
                                                                       4      E-mail: jhunter@pszjlaw.com                                            NOV 15 2019
                                                                       5      Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                                                                              Trustee for the Bankruptcy Estate of Layfield & Barrett, APC      CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                Central District of California
                                                                       6                                                                        BY sumlin     DEPUTY CLERK


                                                                       7                                     UNITED STATES BANKRUPTCY COURT
                                                                       8                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                       9

                                                                      10      In re:                                              Case No.: 2:17-bk-19548-NB
                                                                      11      LAYFIELD & BARRETT, APC,                            Chapter 11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                          Debtor.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14      RICHARD M. PACHULSKI, Chapter 11                   Adv. Case No.: 2:18-ap-01233-NB
                                                                              Trustee for the bankruptcy estate of Layfield &
                                                                      15      Barrett, APC,                                      ORDER ON STIPULATION FOR
                                                                                                                                 CONTINUANCE OF HEARINGS ON
                                                                      16                                  Plaintiff,             REMAINING DEFENDANTS’ MOTIONS
                                                                                                                                 FOR SUMMARY JUDGMENT
                                                                      17      vs.
                                                                                                                                 Current Hearing Date on Motions for
                                                                      18      JEFFERY YOUNG, CONAL DOYLE,                        Summary Judgment
                                                                              WILSHIRE LAW FIRM, PLC, BABAK                      Date: December 10, 2019
                                                                      19      BOBBY SAADIAN, NEIFERT KHORSHID,                   Time: 11:00 a.m.
                                                                              a professional law corporation, and DOES 1         Place: Courtroom 1545
                                                                      20      through 10,                                               255 E. Temple Street
                                                                                                                                        Los Angeles, CA 90012
                                                                      21                                  Defendants.

                                                                      22
                                                                                       The Court, having read and considered the Stipulation for Continuance of Hearings on
                                                                      23
                                                                             Remaining Defendants’ Motions for Summary Judgment [Adv. Docket No. 36] (the “Stipulation”)
                                                                      24
                                                                             filed by Plaintiff, Richard M. Pachulski, in his capacity as the Chapter 11 Trustee of the bankruptcy
                                                                      25
                                                                             estate of Layfield & Barrett, APC, and with good cause shown,
                                                                      26
                                                                      27

                                                                      28


                                                                             DOCS_LA:325963.1 51414/001
                                                                           Case 2:18-ap-01233-NB          Doc 37 Filed 11/15/19 Entered 11/15/19 09:25:05           Desc
                                                                                                           Main Document Page 2 of 2


                                                                       1             IT IS HEREBY ORDERED that:

                                                                       2             1.       the Stipulation is approved; and

                                                                       3             2.       the hearings on the Pending MSJ Motions in this matter now set for December 10,

                                                                       4     2019 is continued to February 18, 2020 at 11:00 a.m.

                                                                       5

                                                                       6                                                         ####

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                               Date: November 15, 2019
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                 2
                                                                             DOCS_LA:325963.1 51414/001
